— In four child protective proceedings pursuant to Family Court Act article 10, (1) Jacqueline L. and Barbara A. appeal from an order of the Family Court, Kings County (Turbow, J.), dated July 2, 2003, which denied their motion to disqualify the Administration for Children’s Services from prosecuting the proceedings and to dismiss the petitions, and (2) Jacqueline L. also appeals from an order of the same court dated September 26, 2003, which denied her motion for a hearing pursuant to Family Court Act § 1028.
Ordered that the appeals are dismissed as academic, without costs or disbursements.
The orders that are the subject of these appeals have been superseded by subsequent final orders of disposition from which no appeals have been taken. Accordingly, the appeals must be dismissed as academic (see Matter of Rakim W., 10 AD3d 453 [2004]; Matter of Elishaba A., 269 AD2d 392 [2000]; Matter of Shoshana L., 239 AD2d 417 [1997]). In any event, the motion to disqualify the Administration for Children’s Services was properly denied (see Matter of Tyriek W, 85 NY2d 774 [1995]; Matter of Ta Fon Edward J.B., 6 AD3d 611 [2004]). S. Miller, J.P., Krausman, Mastro and Fisher, JJ., concur.